[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
                           Order of Dismissal
On January 12, 2000 the court ordered the petitioner Delaine Baldwin (a pro se litigant) on or before April 7, 2000 to amend his petition for habeas corpus by restating his claims in order for the respondent Warden to intelligently respond to them. The petitioner has failed to file an amended petition. The court, on its own motion, dismisses the petition without prejudice. By doing so without prejudice, the petitioner is entitled to institute a new petition for habeas corpus based upon the same claims he made or could have made in this habeas corpus proceeding.
___________________ Berdon, Judge Trial Referee